In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana
          ______________________________

                No. 06-11-00111-CV
          ______________________________


          TIFFINEY COTTLEDGE, Appellant

                          V.

JAMES ROBERSON, D/B/A ROBERSON’S REMODELING
            AND ROOFING, Appellee




    On Appeal from the 134th Judicial District Court
                 Dallas County, Texas
              Trial Court No. 10-13682




      Before Morriss, C.J., Carter and Moseley, JJ.
     Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION

         Tiffiney Cottledge, appellant, filed her notice of appeal1 July 28, 2011.

         Cottledge is not indigent. Therefore, Cottledge is responsible for payment of the clerk’s

record, reporter’s record, and filing fee. See TEX. R. APP. P. app. C (B)(1); 20.1.

         The clerk’s record was due on or before November 8, 2011. There is no information to

indicate Cottledge has made efforts to have the clerk’s record filed with this Court. Further,

Cottledge has not paid the filing fee. On December 8, 2011, we contacted Cottledge by letter,

giving her an opportunity to cure the various defects, and warning her that, if we did not receive an

adequate response within ten days, this appeal would be subject to dismissal for want of

prosecution. See TEX. R. APP. P. 42.3(b), (c).

         We have received no communication from Cottledge. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:            January 4, 2012
Date Decided:              January 5, 2012



1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are unaware of
any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.


                                                          2